Case 3:18-cv-01254 Document 7 Filed 03/05/19 Page 1 of 2 Page|D #: 30

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

CAITLYN L. LUCADO,
Plaintiff,
v. CIVIL ACTION NO. 3:18-CV-01254

MARSHALL UNIVERSITY
BOARD OF GOVERNORS,

Defendant.
DISMISSAL ORDER

NOW COMES the Plaintiff, Caitlyn L. Lucado, by counsel, Bader C. Giggenbach, and
Brewer & Giggenbach, Attomeys at Law, PLLC, and hereby represents to the Court that all matters
in controversy between and among these parties have been fully settled and compromised Plaintiff
moves the Court to dismiss, with prejudice, all claims asserted by the Plaintiff against the
Defendant.

It appearing to the Court proper to do so, it is ORDERED that the claims asserted by the
Plaintiffs against the Defendant in the above-styled action are hereby DISMISSED, with
prejudice, and the parties shall bear their own attomey’s fees and costs of action.

The Clerk is instructed to mail certified copies of this Order of Dismissal to all counsel.

 

 

   

ENTERED;ThiS ;, day of ij M,w » ,2019.
» ¢» »

 

HoN. ROBERT c. CHAM_BEKS
UNITED sTATEs DISTRICT JUDGE

Case 3:18-cv-01254 Document 7 Filed 03/05/19 Page 2 of 2 Page|D #: 31

Prepared by:

 

Bader C. di genbach (WVSB #6596)
Brewer & Giggenbach, Attomeys at Law, PLLC
265 High Street, 4th Floor
Morgantown, WV 26505
(304) 291-5800
Counsel for the Plaintif

